UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2217932 (State of incorporation or organization) (IRS Employer Identification No.) 380 Sentry Parkway, Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on to be so registered which each class is to be registered Rights to Purchase Preferred Stock New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None. (Title of Class) Item 1.Description of Registrant’s Securities to be Registered. On August 6, 2009, the Board of Directors (the “Board”) of PMA Capital Corporation (the “Company”)approved andadopted a Section 382 Rights Agreement, dated as of August 6, 2009, between the Company and American Stock Transfer & Trust Company, LLC (“AST”), as Rights Agent (the “Section 382 Rights Plan”).Pursuant to the Section 382 Rights Plan, the Board approved a declaration of a dividend distribution of one preferred share purchase right (a “Right”) for each outstanding share of Class A Common Stock, par value $5.00 per share (“Class A Stock”). The dividend will be distributed to the shareholders of record at the close of business on August 17, 2009 (“Record Date”). The Board adopted the Section 382 Rights Plan to help protect shareholder value.The Section 382 Rights Plan is designed to protect the Company’s ability to use its tax net operating loss carryforwards (“NOLs”) to reduce potential future federal income tax obligations.As of June 30, 2009, the Company had NOLs of approximately $230 million.Under the Internal Revenue Code of 1986 (the “Code”) and rules promulgated by the Internal Revenue Service, the Company may carry forward the NOLs under certain circumstances to offset future income and thereby reduce its federal income tax liability.Provided that the NOLs do not become limited, the Company believes that it will be able to use a significant amount of the NOLs.However, pursuant to Section 382 of the Code (“Section 382”), if the Company experiences an “ownership change” in which holders of 5% or more of the Company’s Class A Stock collectively acquire 50% or more of the outstanding Class A Stock, the Company’s ability to use the NOLs will be severely limited, and the value of the NOLs could be significantly impaired. The following summary of the Section 382 Rights Plan does not purport to be complete and is qualified in its entirety by reference to the Section 382 Rights Plan, which is filed as Exhibit 1 to this Form 8-A. The Rights.The Rights are intended to protect the Company’s NOLs by deterring any person or group from triggering Section 382 by acquiring 5% or more of the Company’s Class A Stock without the approval of the Board.The Board has authorized the issuance of a Right with respect to each share of Class A Stock outstanding on the Record Date. The Rights will initially trade with, and will be inseparable from, the Class A Stock, and no separate Rights certificates will be issued. The Rights will be evidenced only by certificates that represent shares of Class A Stock or, with respect to uncertificated shares, by ownership statements.New Rights will accompany any new shares of Class A Stock issued after the Record Date until the date when the Rights become exercisable. Exercise Price.If the Rights become exercisable, each Right will allow its holder to purchase from the Company one one-thousandth of a share of Series A Junior Participating Preferred Stock (“Preferred Share”) for the price of $35 (“Exercise Price”).
